Case 1:17-cr-00183-TWP-TAB Document 118 Filed 01/30/20 Page 1 of 3 PageID #: 876




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,               )
                                         )
              Plaintiff,                 )
                                         )
    v.                                   ) Cause No. 1:17-cr-00183-TWP-TAB
                                         )
 BUSTER HERNANDEZ,                       )
                                         )
              Defendant.                 )


   GOVERNMENT’S AMENDMENT TO F.R.E. 414 / 404(b) FILING (Dkt 117)


         The United States of America, by counsel, Josh J. Minkler, United States

 Attorney for the Southern District of Indiana, Tiffany J. Preston and Kristina

 Korobov, Assistant United States Attorneys, hereby notify the Court of the

 withdrawal of its Intent to Offer Evidence Under Federal Rules of Evidence 414

 (Dkt.117). The Government still intends to offer evidence pursuant to Federal Rule

 of Evidence 404(b) under the theories, facts, and law in its Notices filed at Docket 117

 and 70.


         F.R.E. 414 requires that the Defendant be charged with an act of child

 molesting. While this Defendant is charged with multiple acts that fall under the

 definition of child molesting, the charged victims were all at least 14 years of age at

 the time of the offenses. For this reasons, the Government is withdrawing its request

 to admit evidence pursuant to Rule 414. The Government is seeking to admit all



                                            1
Case 1:17-cr-00183-TWP-TAB Document 118 Filed 01/30/20 Page 2 of 3 PageID #: 877




 “other acts” evidence under Federal Rule of Evidence 404(b) under the theories listed

 in its Motions at Dockets 117 (Replacing the filing at Dkt. 111) and 70 (Original

 Notice of Intent to Offer Evidence Under F.R.E.414 / 404(b)).


       WHEREFORE the Government requests that this Court issue rulings as to the

 admissibility of other acts evidence from the uncharged victims in the Government's

 case-in-chief pursuant to Federal Rule of Evidence 404(b).




                                        Respectfully submitted,

                                        JOSH J. MINKLER
                                        United States Attorney

                                   By: s/ Tiffany J. Preston
                                       Tiffany J. Preston
                                       Assistant United States Attorney




                                           2
Case 1:17-cr-00183-TWP-TAB Document 118 Filed 01/30/20 Page 3 of 3 PageID #: 878




                               CERTIFICATE OF SERVICE


          I hereby certify that on January 30, 2020, a copy of the foregoing Government’s

 Notice of Intent to Use Evidence under F.R.E. 414 and 404 was filed electronically.

 Notice of this filing will be sent to the parties by operation of the Court’s electronic

 filing system. Parties may access this filing through the Court’s system.

  Date:     January 30, 2020               Respectfully submitted,

                                           JOSH J. MINKLER
                                           United States Attorney


                                     By:   s/ Tiffany J. Preston
                                           Tiffany J. Preston
                                           Assistant United States Attorney
                                           10 West Market Street, Suite 2100
                                           Indianapolis, IN 46204-3048
                                           Telephone: 317-226-6333
                                           Fax: 317-229-6125
                                           Email: tiffany.preston@usdoj.gov




                                             3
